Citation Nr: 0313444	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to February 11, 1997, 
for a total rating based on individual unemployability due to 
service connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active duty from September 1969 to September 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  It was previously before the Board in June 
2001, at which time the Board granted entitlement to an 
effective date of February 11, 1997, for a total rating based 
on individual unemployability, as well as entitlement to 
basic eligibility for Dependent's Educational Assistance 
under 38 U.S.C. § Chapter 35 on behalf of the veteran's 
child.  

The veteran appealed the February 11, 1997, effective date 
for his total rating to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2002 Joint Motion 
for Partial Remand and to Stay Proceedings, both the veteran 
and VA asked the court to vacate that part of the June 2001 
decision which denied an effective date prior to February 11, 
1997, for the veteran's total rating based on individual 
unemployability, and to remand the issue to the Board for 
further consideration.  The court issued an order in January 
2003 which granted the joint motion.  This issue has now been 
returned to the Board for action consistent with the December 
2002 joint motion and the January 2003 order. 

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The December 2002 joint motion noted that the Board had 
failed to consider the application of the VCAA.  A review of 
the record shows that the veteran has not been provided with 
any information concerning the VCAA.  Therefore, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  Therefore, 
for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, the Board notes that the December 2002 joint 
motion maintained that an October 1996 statement of the 
veteran, which was accompanied by an October 1996 report of a 
psychiatric examination from F.J.C., M.D., that contained an 
opinion stating that the veteran could not work, constituted 
an informal claim for a total rating based on individual 
unemployability.  The joint motion argued that this could 
provide a basis for an effective date prior to February 11, 
1997, for a total rating based on individual unemployability.  
See Roberson v. Principi, 251 F.3d 1378 (2001).  Therefore, 
after the notification and any further development required 
by the VCAA is completed, the RO should consider whether the 
October 1996 statement and examination report constitutes an 
informal claim for a total rating, and, if so, whether this 
provides a basis for an effective date prior to February 11, 
1997.  The record should also be reviewed in order to 
determine whether any other statements or medical evidence 
dated prior to February 11, 1998, may be construed as an 
informal claim for a total rating.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  This 
should include a letter to the veteran 
that notifies him of what evidence is 
required to prevail in his claim.  The 
letter should also indicate what evidence 
VA will obtain on the veteran's behalf, 
what evidence it is his responsibility to 
submit, and what assistance will be 
provided by VA in obtaining evidence. 

2.  Thereafter, the RO should readjudicate 
this claim.  The RO should consider 
whether or not the October 1996 statement 
from the veteran and October 1996 medical 
report from F.J.C., M.D., constitute an 
informal claim for a total rating based on 
individual unemployability due to service 
connected disabilities, or whether any 
other documents dated prior to February 
11, 1998, might constitute such a claim.  
If the matter on appeal is not resolved to 
the satisfaction of the veteran, the 
veteran and the veteran's representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





